DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21, 3/16/20 and 1/29/20 have been considered.  It is noted that one of the Foreign Patent Documents on the IDS filed 3/16/20 has been lined through since no copy of that document was filed with the IDS.

Drawings
The drawings are objected to because:
Reference character 152 (see paragraph 0051, line 2) is not present in any of the drawings.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0053, on line 2, “(FIG. 13)” should be “(FIG. 12)” and “(FIG. 12)” should be “(FIG. 13)” (see Figures 12 and 13).  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In regard to claims 2, 4 and 26, the recitations of the sealing assembly being movably connected to the cartridge (see claims 4 and 26) and the outer housing (see claim 2) do not have an antecedent basis in the specification.  Currently, the specification only discloses the sealing assembly as being movably connected to the applicator head (see claim 3).  It is noted the sealing assembly is movably connected to the cartridge and outer housing via the applicator head, however, the specification is not clear on this point.

Claim Objections
s 16, 17 and 21 are objected to because of the following informalities:  
In regard to claim 16, on line 1, “the open” should be “from the closed” and on line 2, “closed” should be “open”.  Further in regard to claim 16, there is no period at the end of this claim and the structure defined therein has already been defined in claim 15, lines 5-8).
In regard to claim 17, on line 2, “thereby” should be deleted and after “shape”, “thereby”should be inserted.
In regard to claim 21, on line 1, “engages” should be “engaging”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 11 and 32, the term “about” (see claim 11, line 2 and claim 32, line 2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 12, 15-19, 21, 24-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rabe et al. (US 2016/0022011, as cited by the Applicant, hereinafter Rabe) in view of Micallef (U.S. Patent 3,078,497).
In regard to claim 1, Rabe discloses an apparatus for treating human skin comprised of an outer housing 12 (see Figure 1) including a graspable portion 14, an applicator head 20, a cartridge 36 connected to the applicator head and comprising a nozzle 184 (on nozzle array 100, see Figure 13) located in the applicator head, an image capture device 46 (see paragraph 0028) that captures images of the human skin through an opening 22 in the applicator head, a processing unit 30 (see paragraph 0028) that analyzes the images of the human skin to identify skin deviations and a sealing assembly 308 (see Figure 21 and paragraph 98) comprising a support portion 312 and a sealing element 310 supported by the support portion  at a location within the applicator head wherein the sealing assembly having a closed configuration wherein the sealing element is sealed against the nozzle and an open configuration (when cap assembly 
Although the Rabe reference does not disclose the sealing element is a resiliently deformable element, as claimed, attention is directed to the Micallef reference, which discloses another dispenser wherein the cap includes a sealing element 20 which is resiliently deformable (see column 2, lines 30-34) in order to enable the sealing element to effectively cover the nozzles 19 in order to ensure leakage through the nozzles is prevented.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the sealing element in the Rabe reference can be a resiliently deformable element in order to enable the sealing element to effectively prevent the nozzle from leaking when not in use.
In regard to claims 2-4, the sealing assembly 308 removably connected to the outer housing 12, the applicator head 20 and the cartridge 36, i.e., as the sealing assembly is connected to the cap assembly 300, when the cap is removed, the sealing assembly is removed from the housing, applicator head and cartridge.
In regard to claim 6, the cartridge comprises a skin treatment composition for use in treating human skin (see the abstract).
In regard to claim 7, since the sealing element may be resiliently deformable upon contact with the nozzle (as discussed above), the sealing element will deform against the nozzle (at least to some degree) from and original shape.  As such, any debris on the edge of the nozzle array 100 will inherently be pushed away from the nozzle array upon such deformation of the sealing element.

In regard to claim 9, the cartridge includes multiple nozzles 184 on nozzle array 100 and the sealing element 310 is sized to seal against the multiple nozzles when the sealing element is in the closed configuration.
In regard to claim 11, although the Micallef reference does not disclose the amount of deformation of the sealing element, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the sealing element can be designed to deform any suitable amount, depending on the needs of the manufacturer, user, without effecting the overall operation of the device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of various parameters involves only routine skill in the art.
In regard to claim 12, Rabe discloses a cap 302, 304, 306 (see Figure 21 and paragraph 0098) that releasably engages the applicator head.
In regard to claims 15 and 16,  Rabe discloses a method of activating an apparatus for treating human skin comprising placing a cartridge assembly 20, 36 within an outer housing 12 wherein the cartridge assembly comprises an applicator head 20 and a cartridge 36 connected to the applicator head wherein the cartridge includes a nozzle 184 located in the applicator head, moving a sealing assembly 308 comprising a support portion 312 and a sealing element 310 from a closed configuration wherein the sealing element is sealed against the nozzle (when cap assembly 300 is covering the applicator head) to an open configuration  wherein the sealing element is removed outward away from the nozzle  (when the cap assembly is removed) in a 
Although the Rabe reference does not disclose the sealing element is a resiliently deformable element, as claimed, attention is directed to the Micallef reference, which, as discussed above, discloses another dispenser wherein the cap includes a sealing element 20 which is resiliently deformable (see column 2, lines 30-34) in order to enable the sealing element to effectively cover the nozzles 19 in order to ensure leakage through the nozzles is prevented.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the sealing element in the Rabe reference can be a resiliently deformable element in order to enable the sealing element to effectively prevent the nozzle from leaking when not in use.
In regard to claims 17 and 18, as discussed above, the resilient deformable seal operates as claimed.
In regard to claim 19, as discussed above, the cartridge comprises multiple nozzles 184 and the sealing element 310 is sized to seal against the nozzles when the sealing assembly is in the closed configuration.
In regard to claim 21, as discussed above, Rabe discloses releasably engaging the applicator head with a cap 302, 304, 306.
In regard to claim 24, as discussed in detail above, Rabe in view of Micallef combine to disclose a cartridge assembly for a handheld skin treatment apparatus comprised of an applicator head 20 and a cartridge connected to the applicator head (either directly or via other elements) 
In regard to claims 25 and 26, as discussed above, the sealing assembly is removably connected to the applicator head and cartridge.
In regard to claim 27, as discussed above, the cartridge includes a skin treatment composition.
In regard to claims 28 and 29, as discussed above, the resilient seal will operate as claimed.
In regard to claim 30, as discussed above, the cartridge comprises multiple nozzles wherein the sealing element is sized to seal against the nozzles.
In regard to claim 32, as discussed above, the sealing element can obviously be designed to deform the claimed distance.
In regard to claim 33, as discussed above, a cap 302, 304, 306 releasably engages the applicator head.

Allowable Subject Matter
Claims 5, 10, 13, 14, 20, 22, 23, 31, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Peirpont et al. and Hubschman references are cited as being directed to the state .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/16/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754